DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of “calculating, using a processor of the power meter assembly, a predicted load measurement based on the angle measurement and weight data for the crank assembly stored in a memory of the power meter assembly…calculating a zero offset value by determining a difference between the predicted load measurement and the load measurement”, in combination of with all other recited method steps in a method of calibrating a crank arm-mounted power meter.
The primary reasons for allowance of independent claim 11 is the inclusion of the specific limitations of “calculating, using a processor of the power meter assembly, a predicted load measurement based on the angle measurement and weight data for the crank assembly stored in a memory of the power meter assembly…calculating a zero offset value by determining a difference between the predicted load measurement and the load measurement”, in combination of with all other recited associated elements in a crank arm.
The primary reasons for allowance of independent claim 19 is the inclusion of the specific limitations of “wherein the processor is configured to determine a predicted load value based on the calibration data and an angle measurement of the crank arm”, in combination of with all other recited method steps in a method of calibrating a crank arm-mounted power meter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/XIN Y ZHONG/Primary Examiner, Art Unit 2861